COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-15-00246-CV


IN RE B.U.                                                          RELATOR


                                    ------------

                          ORIGINAL PROCEEDING
                      TRIAL COURT NO. 2006-20830-158

                                    ------------

                        MEMORANDUM OPINION1

                                    ------------

      The court has considered relator’s petition for writ of mandamus and

motion for emergency relief and is of the opinion that relief should be denied.

Accordingly, relator’s petition for writ of mandamus and motion for emergency

relief are denied.

                                                   PER CURIAM

PANEL: SUDDERTH, WALKER and MEIER, JJ.

DELIVERED: July 31, 2015




      1
       See Tex. R. App. P. 47.4, 52.8(d).